Citation Nr: 0608774	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
fingers. 

2.  Entitlement to service connection for disability 
manifested by atypical chest pain.  

3.  Entitlement to a compensable rating for residuals of left 
foot trauma between May 1, 1999, and May 13, 1999.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of left foot trauma for the period from May 13, 
1999, through the present.

5.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right elbow.

6.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left elbow.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1976 to November 1982 and from 
January 1986 to April 1999.  He also had intervening service 
in the National Guard.  His awards and decorations included 
the Senior Parachutist Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  During the pendency of the appeal, the 
veteran moved from the jurisdiction of the San Juan RO to the 
jurisdiction of the St. Petersburg, Florida, RO.

In August 2002, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge, sitting in San Juan, 
Puerto Rico.  A transcript of that hearing has been 
associated with the veteran's claims files.

In July 2003, the Board remanded the case for further 
development.  

Following the requested development, by rating decision 
issued in July 2005, the VA Appeals Management Center (AMC) 
Resource Unit (RU) in Huntington, West Virginia, raised the 
rating for the service-connected residuals of left foot 
trauma from noncompensable to 10 percent, effective May 13, 
1999.

In the July 2005 rating decision, the AMCRU also confirmed 
and continued the denial of entitlement to service connection 
for disability of the fingers and for disability manifested 
by atypical chest pain.  The AMCRU also confirmed and 
continued the initial noncompensable rating for the veteran's 
service-connected bilateral elbow disability, and granted 
service connection for degenerative joint disease (DJD) of 
both knees.  Thereafter, the case was returned to the Board 
for appellate disposition.

The issue of entitlement to service connection for disability 
manifested by chest pain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The currently diagnosed osteoarthritis of the fingers of 
both hands, which was first manifested many years after the 
veteran's separation from active military service, is not 
shown to be etiologically related to service or proximately 
due to a disability for which service connection has already 
been established.

2.  Between May 1, 1999, and May 13, 1999, the service-
connected residuals of left foot trauma were productive of 
numbness, swelling, stiffness, pain, occasional exacerbations 
with prolonged activity, tenderness to palpation, and slight 
favoring of the lateral side of the foot on standing, 
resulting in moderate impairment.

3.  Since May 13, 1999, the service-connected residuals of 
left foot trauma have been productive of numbness, swelling, 
stiffness, pain, occasional exacerbations with prolonged 
activity, tenderness to palpation, and slight favoring of the 
lateral side of the foot on standing, resulting in no more 
than moderate impairment.  

4.  Since service connection became effective May 13, 1999, 
the veteran's right elbow disability, confirmed by X-rays as 
DJD, is manifested primarily by mild tenderness to palpation, 
flexion limited to 120 degrees, and extension limited to at 
least 7 degrees, accompanied by subjective complaints of 
pain.

5.  Since service connection became effective May 13, 1999, 
the veteran's left elbow disability, confirmed by X-rays as 
DJD, is manifested primarily by mild tenderness to palpation, 
flexion limited to 120 degrees, and extension limited to at 
least 7 degrees, accompanied by subjective complaints of 
pain.


CONCLUSIONS OF LAW

1.  Disability of the fingers is not the result of disease or 
injury incurred in or aggravated by service nor is it 
proximately due to or chronically worsened by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2005).

2.  For the period from May 1, 1999, to May 13, 1999, the 
criteria for a 10 percent rating for the service-connected 
residuals of left foot trauma were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Code (DC) 5284 (2005).

3.  For the period from May 13, 1999, through the present, 
the criteria for a rating in excess of 10 percent for the 
service-connected residuals of left foot trauma are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, DC 
5284 (2005).

4.  The criteria for an initial 10 percent rating for DJD of 
the right elbow are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, DC 5003 (2005).

5.  The criteria for an initial 10 percent rating for DJD of 
the left elbow are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, DC 5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully specifically complied with its notification duties 
in regards to the claims on appeal by means of letters issued 
in July 2002 and April and September 2004.  Thus, the veteran 
in this case has received adequate VCAA notice.  See Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Court has also held more recently that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In Dingess/Hartman, the Court also held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must also 
inform a claimant that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
disability of the fingers, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability of the fingers.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in regards to this issue.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, inasmuch as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 
  
In regards to the other matters on appeal that are being 
decided at this time, the Board notes that the veteran was 
likewise provided specific notice of what type of information 
and evidence was needed to substantiate his claims for 
increased ratings (to include his claim for initial higher 
ratings) but that, again, he was not provided with notice of 
the type of evidence necessary to establish an effective date 
in regards to those specific claims.  VA did however, discuss 
how it selected the effective dates for its evaluations of 
the veteran's disabilities, and essentially told him that the 
dates were selected because they were the points at which an 
increase was ascertainable.  The veteran is therefore, not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Moreover, notice as to the assignment of an effective date is 
not required in regards to the claims for increased ratings 
being denied at this time, as no effective date is being set 
for those particular claims.  The veteran is thus not 
prejudiced by the lack of this element of notice.  Mayfield.

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claims prior to their final adjudication by VA, he has not 
been prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has had the veteran examined and has secured all 
identified records pertaining to medical treatment furnished 
to the veteran throughout the entire period during which this 
appeal has been pending.  In April 2004, VA asked the 
veteran, in compliance with the Board's remand instructions 
of July 2003, to provide the approximate dates of treatment 
reportedly received from a Dr. R.M. since 2002 and to 
authorize VA in writing to secure copies of the reported 
medical treatment from that physician.  Unfortunately, the 
veteran did not respond to that request from VA.

There is no suggestion on the current record that there 
remains evidence that is pertinent to any of the matters on 
appeal, other than the veteran's claim for service connection 
for a disability manifested by atypical chest pain, that has 
yet to be secured.  Thus, the appeal of these matters is 
ready to be considered on the merits.

Service Connection for Disability of the Fingers

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The report of the veteran's December 1975 service entrance 
examination is negative for any complaints or clinical 
findings of any disability involving the fingers.  

In December 1992, the veteran lacerated the posterior aspect 
of the proximal interphalangeal joint of his left fifth 
finger.  Although it took three stitches to close the wound, 
there was no evidence of neurologic, bony, or muscular 
involvement, and the veteran retained a full range of motion 
of the finger.  Moreover, there was no evidence of residual 
disability during the remaining six years of service.  
Indeed, during the veteran's service retirement examination 
in March 1999, there were no recorded complaints or clinical 
findings of any disability involving the fingers.

A chronic disability of the fingers was not diagnosed within 
the one-year period immediately following the veteran's 
separation from his last period of active military service.  
Thus, presumptive service connection is not warranted.

A chronic disability of the fingers was not clinically 
reported until October 2004, when the veteran underwent the 
VA orthopedic examination ordered pursuant to the Board's 
July 2003 remand instructions.  At that time, mild 
osteoarthritis of the distal interphalangeal joints of both 
hands was confirmed by X-ray.  The examiner opined, however, 
that the diagnosed DJD of both hands was less likely than not 
related to any service-connected injury, to include the DJD 
of the elbows for which service connection had already been 
established.

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  Absent 
such evidence, service connection for disability of the 
veteran's fingers is not warranted on a direct, presumptive, 
or secondary basis.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

Entitlement to a compensable rating for
residuals of left foot trauma between May 1, 1999, and May 
13, 1999

Initially, it is noted that disability evaluations are 
determined by comparing the manifestations of a particular 
disability with the criteria set forth in the diagnostic 
codes of VA's Schedule for Rating Disabilities (the 
Schedule).  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.

The veteran's service-connected left foot disability is rated 
under the provisions of 38 C.F.R. § 4.71a, DC 5284, which 
provides for a rating of 10 percent rating for moderate 
impairment of the foot, a rating of 20 percent for moderately 
severe impairment, and a maximum rating of 30 percent for 
severe impairment.  Additionally, a 40 percent rating may be 
warranted under this DC when there is actual loss of the 
foot.

A review of the record shows that, by rating action dated in 
December 1983, the RO granted the veteran's claim of 
entitlement to service connection for residuals of trauma to 
the left pre-foot.  The RO assigned an initial noncompensable 
rating, effective from November 13, 1982, the day following 
the veteran's release from his first period of active 
military service.  That rating was thereafter discontinued 
when the veteran re-entered active service in January 1986.  
38 C.F.R. § 3.654(b).

On May 13, 1999, approximately two weeks after the veteran's 
separation from his second period of active military service, 
the veteran filed a claim for an increased rating for his 
service-connected left foot disability.  In the rating 
decision from which this appeal ensured, dated in July 2000, 
the RO denied the claim for a compensable rating for this 
disability.

As indicated earlier, the AMCRU increased the rating assigned 
for this disability in a rating action dated in July 2005, to 
10 percent disabling.  This new rating was made effective 
from May 13, 1999, which was the date when the veteran filed 
his claim for an increased rating.  In doing so, the AMCRU 
effectively confirmed and continued a noncompensable rating 
for the period from May 1, 1999 (the day after the veteran's 
separation from his second period of active military 
service), through May 12, 1999.

Thus, the veteran's appeal concerning an increased rating for 
his service-connected left foot disability applies to the 
noncompensable rating in effect for the period from May 1, 
1999, through May 12, 1999, as well as to the 10 percent 
rating in effect from May 13, 1999, through the present.

Where, as here, entitlement to compensation for the veteran's 
left foot disability has already been established and an 
increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

For the period from May 1, 1999, through May 12, 1999, there 
is no competent evidence on file showing treatment or 
examination of the veteran's left foot.  However, at the time 
of his service retirement examination in March 1999, the 
veteran responded in the affirmative when asked if he then 
had, or had ever had, foot trouble.  He also complained of 
left foot pain during a VA orthopedic examination in August 
1999.

Following the VA orthopedic examination of October 2004, the 
examiner concluded that the veteran's left foot disability 
was getting worse overall.  The results of that examination 
(which are set forth below) were primarily responsible for 
the July 2005 increase of the rating for the veteran's left 
foot disability from noncompensable to 10 percent.

Inasmuch as the veteran complained of increased foot 
pathology before and after he filed his claim in May 13, 
1999, it is reasonable to conclude that such pathology was 
present during the brief period between the veteran's 
retirement from service and the date of that claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.654(b) (2005).  
Accordingly, with resolution of any reasonable doubt in favor 
of the veteran, the Board concludes that a 10 percent rating 
is warranted for the period from May 1, 1999, through May 12, 
1999.  

In reviewing the veteran's claim for a rating in excess of 10 
percent for his service-connected left foot disability for 
the period from May 13, 1999, through the present, the Board 
notes that a review of the evidence, including the VA 
orthopedic examinations performed in August 1999 and October 
2004, shows that the veteran's left foot disability is 
productive primarily of numbness, swelling, stiffness, pain, 
and occasional exacerbations with prolonged activity.  There 
is also objective evidence of tenderness to palpation and 
slight favoring of the lateral side of the foot on standing.

Although the most recent VA examiner concluded that, overall, 
the veteran's left foot had gotten somewhat worse, there is 
no competent evidence indicative that the disability is 
currently productive of any more than moderate impairment.  
Indeed, there are no medical opinions to that effect nor are 
there objective findings of any associated limp, limitation 
of motion, swelling, deformity, weakness, muscle atrophy, 
instability, discoloration, temperature changes, 
incoordination, or excess fatigability.  Moreover, there are 
no signs of abnormal shoe wear, and the veteran requires no 
aids for ambulation, such as a cane, crutches, brace, or 
corrective shoes.

Given the foregoing evidence, the Board concludes that the 
current manifestations of the veteran's left foot disability 
more nearly approximate the criteria for a 10 percent 
schedular rating under 38 C.F.R. § 4.71a, DC 5284.  
Accordingly, an increased rating is not warranted.

Entitlement to initial compensable ratings for DJD of both 
elbows

The veteran's bilateral elbow disability is rated as 
degenerative arthritis.  Such disability, established by X-
ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate DC, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is to be rated as follows:

A 20 percent rating will be assigned when 
there is X-ray evidence of involvement of 
two or more major joints or two or more 
minor joint groups, with occasional 
incapacitating exacerbations.  (For the 
purpose of rating disability from 
arthritis, the elbow is considered a 
major joint.  38 C.F.R. § 4.45 (f)).

A 10 percent rating will be assigned when 
there is X-ray evidence of involvement of 
two or more major joints or two or more 
minor joint groups.

38 C.F.R. § 4.71a, DC 5003.  

DC 5003 further states that the 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion nor utilized in rating 
conditions listed under DCs 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, DC 5003, Notes 1 and 2.

Limitation of motion of the forearm is rated under the 
provisions of 38 C.F.R. § 4.71a, DCs 5206 and 5207.  A 
noncompensable rating for the major or minor forearm is 
warranted when flexion is limited to 110 degrees, while a 10 
percent rating is warranted, also for either the major or 
minor forearm, when flexion of the forearm is limited to 100 
degrees or extension is limited to either 45 or 60 degrees.  

The next higher rating would be a 20 percent rating, which is 
warranted when the flexion of the major or minor forearm is 
limited to 90 degrees, or the flexion of the minor forearm is 
limited to 70 degrees, the extension of the major or minor 
forearm is limited to 75 degrees, or when the extension of 
the minor forearm is limited to 90 degrees.  38 C.F.R. 
§ 4.71a, DCs 5206, 5207

The RO's July 2000 decision on appeal, which granted 
entitlement to service connection for DJD of both elbows and 
assigned a noncompensable rating, was an initial rating 
award.  Accordingly, since an initial rating award is at 
issue, the practice known as "staged" ratings may 
potentially apply to this case.  That is, separate ratings 
may potentially be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A review of the evidence in the claims files, to include the 
report of the October 2004 VA orthopedic examination, 
discloses that the veteran's bilateral elbow disability is 
manifested primarily by mild tenderness to palpation, flexion 
limited to 120 degrees, and extension limited to at least 7 
degrees, with subjective complaints of pain.  Such limitation 
is not compensable under the schedular rating criteria; 
however, X-rays taken during the August 1999 VA examination, 
show DJD in each elbow.  In light of the objective evidence 
of mild tenderness, there is a reasonable basis for a 
10 percent rating for each elbow under 38 C.F.R. § 4.71a, DC 
5003.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the veteran reports painful exacerbations with 
activity, such as lifting, there is no evidence of any 
treatment for either elbow since the veteran's retirement 
from service.  Moreover, there is no competent evidence of 
any associated impairment of supination or pronation, 
swelling, deformity, weakness, muscle atrophy, instability, 
discoloration, temperature changes, incoordination, or excess 
fatigability in either elbow.  The veteran's elbows have been 
noted to have good strength in both flexion and extension and 
to be neurovascularly intact.  The above-cited measurements 
of both flexion and extension notwithstanding, both elbows 
have been described as having a "full range of motion."  
Accordingly, a schedular rating in excess of 10 percent is 
not warranted for either elbow.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the severity of the 
service-connected disability of the elbows has been generally 
consistent since May 13, 1999, the date when service 
connection was granted.  Accordingly, there is no basis to 
invoke the principle of staged ratings.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of VA's Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected left foot and bilateral elbow 
disabilities.  However, the evidentiary record does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
any of those disabilities.  38 C.F.R. § 3.321(b)(1) (2005).

Rather, the record shows that the manifestations of those 
disabilities are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability ratings 
are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to service connection for a disability of the 
fingers is denied.

Entitlement to a 10 percent rating for the residuals of left 
foot trauma for the period from May 1, 1999, through May 12, 
1999, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
residuals of left foot trauma for the period from May 13, 
1999, through the present is denied.

Entitlement to an initial 10 percent rating for right elbow 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an initial 10 percent rating for left elbow 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The also veteran seeks entitlement to service connection for 
disability manifested by chest pain.

The claims files show that the veteran has a long history of 
complaints of chest pain dating back to his service in the 
1990's.  Although the claims files contain extensive records 
from multiple health care providers and examiners, the 
etiology of the veteran's chest pain has not been identified.

In its July 2003 remand, the Board requested that the veteran 
be scheduled for an examination to determine, among other 
things, a single diagnosis for the veteran's complaints of 
chest pain.  The Board stated that if a single diagnosis 
could not be established, the examiner should so state.

In October 2004, the veteran underwent the requested VA 
examination.  However, the examiner did not identify a single 
diagnosis responsible for the veteran's chest pain, nor did 
the examiner state that such a diagnosis could not be 
established.  Such deficiencies suggests less-than-full 
compliance with instructions in the Board's remand and must 
be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).

During the October 2004 examination, the examiner did state 
that the veteran would be scheduled for an adenosine thallium 
stress test to evaluate for myocardial ischemia and that 
further evaluation would be based on the results of that 
test.  Although a myocardial perfusion procedure was 
performed in November 2004, there is no report as to whether 
the results of that test warranted further evaluation.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for a disability manifested by atypical chest 
pain.  Accordingly, that issue is REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO/AMC should return the case to 
the examiner who performed the pertinent 
VA medical examination in October 2004 
and request that the examiner provide, in 
an addendum, the proper diagnosis for the 
cause of the veteran's chest pain or 
indicate whether further evaluation is 
warranted.  If a diagnosis cannot be 
established, the examiner should so 
state.

If the examiner who performed the above 
medical examination is no longer employed 
by VA or is otherwise unavailable, the 
RO/AMC should schedule the veteran for an 
additional examination to determine the 
nature and etiology of the disability 
responsible for the veteran's chest pain.

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must identify as precisely 
as possible the disability(s) associated 
with the veteran's complaints of chest 
pain.  The examiner must also set forth 
the elements supporting each diagnosis.

Then, the examiner must render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
(s) is the result of or otherwise related 
to the veteran's complaints of chest pain 
in service.  

If the examiner is unable to establish a 
diagnosis(es) associated with the 
veteran's chest pain, the examiner should 
so state.

The rationale for all opinions must be 
set forth in writing.

2.  Once all actions requested above have 
been completed, the RO/AMC should 
undertake any other indicated development 
and thereafter re-adjudicate the issue of 
entitlement to service-connection for a 
disability manifested by atypical chest 
pain.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter that 
the Board has remanded to the RO via the AMC.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


